EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Attisha on 05/21/2020.
The application has been amended as follows: 
in the claims:
in claim 1's line 11, before "first thermal attenuation structure " insert -- plurality of apertures within a first region of the--;
in claim 1's line 12, before "proximate" insert --that is--;
in claim 1's line 12, before "first thermal" insert--plurality of apertures within a second region of the--;
in claim 1's line 13, before "distal" insert--that is--;
in claim 13's line 7, before "first thermal attenuation structure " insert -- plurality of apertures within a first region of the--;
in claim 13's line 7, before "proximate" insert --that is--;
in claim 13's line 8, before "first thermal" insert--plurality of apertures within a second region of the--; and
in claim 13's line 8, before "distal" insert--that is--.



Allowable Subject Matter
Claims 1–15 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With respect independent claim 1, the primary reason for allowing claim 1 allowable is because that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a first thermal attenuation structure with a plurality of apertures, wherein a density of apertures of the plurality of apertures within a first region of the first thermal attenuation structure that is proximate to a first heater is lower than a density of apertures of the plurality of apertures within a second region of the first thermal attenuation structure that is distal to the first heater.
US 20030152756 A1 teaches an additive manufacturing device with a build region, electromagnetic radiation source and adaptable liquid crystal photo mask (Figure 6, 38; ¶ 176). 
However, this reference fails to disclose a first thermal attenuation structure with a plurality of apertures, wherein a density of apertures of the plurality of apertures within a first region of the first thermal attenuation structure that is proximate to a first heater is lower than a density of apertures of the plurality of apertures within a second region of the first thermal attenuation structure that is distal to the first heater.
US 20140112431 A1 teaches a first thermal attenuation structure with a plurality of apertures (Figures 4 and 5), wherein a density of apertures of the first thermal attenuation structure proximate to an X-Ray transmission is higher than a density of apertures of the first thermal attenuation structure distal to the first (see Figure 4). Further, this device shapes an x-ray transmission profile of the radiation emitted from the source and incident on the beam shaper such that the radiation leaving the beam shaper has a pre-determined transmission profile. However, this technology used for CT scans (See Figure 3 and ¶24) which is outside the field of endeavor of additive manufacturing. 
US 20040008343 A1 teaches an electromagnetic radiation attenuating member (Figure 4a, 403) having a plurality of apertures (404 a) and that the number, size and relative position of the apertures within the radiation attenuating element are selected to achieve the desired amount attenuation of the incident radiation. (¶52)
US 20130001834 teaches a general collimator (Figure 5D 320) being provided between energy source (90) and the photocurable liquid. 
US 20040131158 A1 and US 20060115052 A1 both illustrate various other anti-scatter collimators. In addition to failing to meet the limitations above, these references are outside the field of endeavor.
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a first thermal attenuation structure with a plurality of apertures, wherein a density of apertures of the plurality of apertures within a first region of the first thermal attenuation structure that is proximate to a first heater is lower than a density of apertures of the plurality of apertures within a second region of the first thermal attenuation structure that is distal to the first heater.
Claims 2–12 are allowed for the same reasons via their dependency on claim 1.
With respect independent claim 13, claim 13 possesses the same allowable feature and is allowed for the same reasons.  
Claims 14–15 are allowed for the same reasons via their dependency on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Election/Restrictions
Claims 1–12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13–15 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations within the allowed claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743